DETAILED ACTION

This Office Action is in response to application 16/281783 filed on 02/21/2019.  Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 21 recites a “computer readable medium” which appear to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
	Applicant’s specification recites that a computer readable storage medium may be non-transitory (Specification, Paragraph 73). The Examiner suggests that the Applicant add the limitation “non-transitory” to the “computer readable medium” as recited in the claim in order to properly render the claim in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-7, 9, 11-17, 19, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nix (US 10,169,587).
Regarding claim 1, Nix disclosed:
A method at an electronic device (Device 101), the method comprising: 
initiating authentication with a network through a network element (initiator proxy 102)(Column 15, Lines 9-25, Figure 3a, initiator 102 (i.e., network element) derives PKI keys and conducts a key exchange algorithm in order to derive a shared secret key with responder 101x.  Figure 3a, device 101 including responder 101x. Column 15, Lines 44-67, responder 101x receives message 122 and follows steps to generate a Device Provisioning Protocol (DPP) authentication response, which comprises message 123); 
providing a configuration request, the configuration request including an attribute set for the electronic device (Column 14, Line 58 – Column 15, Line 8, in message 121 (i.e., configuration request), initiator 102 receives a bootstrap public key Br 101a for responder 101x. Message 121 includes associated information for responder 101x, including device identity, MAC.R 101d, Br 101a and possible parameters (i.e., attribute set)); and 
receiving a configuration response, the configuration response including a certificate or credential for future authentication with the network (Figure 3a, 124: DPP configuration response. Column 17, Lines 14-23, in message 124, the network credentials 109 as a configuration object are sent to the responder 101x. Responder 101x decrypts the message using its mutually derived symmetric key, and records the network credentials so that that the device can apply the credentials to communicate with access point 105).
Regarding claims 11, 21, the claims recite substantially similar subject matter. Claim 11 recites a processor. Nix disclosed a processor (Column 11, Lines 30-40, processor and recorded in memory for device 101). Claim 21 recites a computer readable medium. Nix disclosed a computer readable medium (Column 65, Lines 47-54, manipulation of signals by a processor within a data structure). As such, the claims are rejected under the same rationale.
Regarding claims 2, 12, the limitations of claims 1, 11, have been addressed. Nix disclosed:
wherein the attribute set contains a global Media Access Control (MAC) address or a hash of the global MAC address (Figure 3a, Column 12, Lines 5-18, device database records a responder identity 101d, which is in the form of a MAC address, MAC.R 101d. Column 15, Lines 1-8, associated information for responder 101x is transferred in message 121, such as device identity and MAC.R 101d).
Regarding claims 3, 13, the limitations of claims 1, 11, have been addressed. Nix disclosed:
wherein the attribute set contains a unique identifier for the electronic device (Column 15, Lines 1-8, associated information for responder 101x is transferred in message 121, such as device identity).
Regarding claims 4, 14, the limitations of claims 3, 13, have been addressed. Nix disclosed:
(Column 25, Lines 32-66, unique identifier for device 101. If device is a medical device (i.e., type), then tag can include unique device identification).
Regarding claims 5, 15, the limitations of claims 1, 11, have been addressed. Nix disclosed:
wherein the attribute set includes a Wi-Fi client class for the electronic device (Column 37, Lines 37-50, device database records sets of device IDs, MAC address, and global operating class 130a (i.e., Wi-Fi client class) of the responder. Column 38, Lines 11-20, global operating class 130a specifies the settings a device 101 WiFi radio 101h will use with responder).
Regarding claims 6, 16, the limitations of claims 1, 11, have been addressed. Nix disclosed:
wherein the network is a Wi-Fi network (Column 9, Lines 60-64, utilizing a WiFi access point).
Regarding claims 7, 17, the limitations of claims 6, 16, have been addressed. Nix disclosed:
wherein the configuration request and configuration response are Device Provisioning Protocol messages (Figure 3a, showing DPP Configuration Request and DPP Configuration Response).
Regarding claims 9, 19, the limitations of claims 1, 11, have been addressed. Nix disclosed:
(Column 15, Lines 9-24, sending a hashed value of Br 101a in message 122)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Nix (US 10,169,587) in view of Fan et al. (US 2018/0352487).
Regarding claims 8, 18, the limitations of claims 1, 11, have been addressed. Nix disclosed:
further comprising, a MAC address used for communicating with the network at the electronic device (Figure 3a, Column 12, Lines 5-18, device database records a responder identity 101d, which is in the form of a MAC address, MAC.R 101d. Column 12, Lines 48-52, device 101 communicates with access point using credentials after DPP and a configuration step. Column 15, Lines 1-8, associated information for responder 101x is transferred in message 121, such as device identity and MAC.R 101d; and 
21using the certificate or credential to authenticate to the network, wherein the certificate or credential is used to map the MAC address to the electronic device (Column 4, Lines 60-64, server database records the device identity, medium access control (MAC) addresses for devices and initiators. Column 12, Lines 48-52, device 101 communicates with access point using credentials after DPP and a configuration step. Column 37, Lines 37-44, the data base records the MAC address of the responder along with a secret shared key for a public key exchange protocol).
While Nix disclosed that devices can undergo more than one instance of DPP, for example, by factory resetting so that the device is in an unconfigured state (Column 41, Lines 7-30), Nix did not explicitly disclose changing a MAC address used for communicating with the network at the electronic device.
(Paragraph 73, the security key keeps the same for example…while MAC and RLC change. There is no need to generate a new security key at the terminal device).
	One of ordinary skill in the art would have been motivated to combine the teachings of Nix with Fan because the references involve security keys for authentication, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the changing of the MAC address of Fan with the teachings of Nix in order to optimize data transmission during…change (Fan, Paragraph 56).

Claims 10, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Nix (US 10,169,587) in view of Moore (US 2019/0149987).
Regarding claims 10, 20, the limitations of claims 1, 11, have been addressed. 
While Nix disclosed multiple devices (Column 22, Lines 15-21), Nix did not explicitly disclose providing the certificate or credential to a second electronic device associated with the electronic device for use by the second electronic device when authenticating to the network.
However, in an analogous art, Moore disclosed providing the certificate or credential to a second electronic device associated with the electronic device for use by the second electronic device when authenticating to the network (Paragraph 17, setting up a secondary device in circumstances where a first device is already setup in an environment where the first and second devices are located (i.e., associated). Paragraphs 47-52, Figure 4, a first device 102(1) is already set up. A second device 102(2) needs to be set up. The first device sends to the second device network credentials (step 408). The second device receives the network credentials from the first device (step 416) and accesses the network using the credentials (step 418). 
One of ordinary skill in the art would have been motivated to combine the teachings of Nix with Moore because the references involve sending credentials for authentication, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the providing the credentials to the second device of Moore with the teachings of Nix in order to simplify the set up process (Moore, Paragraph 58).

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        /RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443